10-4816-ag
         Chen v. Holder
                                                                                       BIA
                                                                               A079 682 751
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 30th day of November, two thousand eleven.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                REENA RAGGI,
 9                RICHARD C. WESLEY,
10                    Circuit Judges.
11       _______________________________________
12
13       FAN CHEN,
14                        Petitioner,
15
16                        v.                                    10-4816-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:                 Jeffery E. Baron, Baron & Shelkin,
24                                       P.C., New York, New York.
25
26       FOR RESPONDENT:                 Tony West, Assistant Attorney
27                                       General; Linda S. Wernery, Assistant
28                                       Director; Lindsay B. Glauner, Trial
29                                       Attorney, Office of Immigration
30                                       Litigation, Civil Division, United
31                                       States Department of Justice,
32                                       Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Fan Chen, a native and citizen of the People’s Republic

 6   of China, seeks review of an October 25, 2010, order of the

 7   BIA denying his motion to reopen.     In re Fan Chen, No. A079

 8   682 751 (B.I.A. Oct. 25, 2010).     We assume the parties’

 9   familiarity with the underlying facts and procedural history

10   of the case.

11       We have reviewed the agency’s denial of Chen’s motion

12   to reopen for abuse of discretion.     Kaur v. BIA, 413 F.3d
13   232, 233 (2d Cir. 2005) (per curiam).     As Chen does not

14   challenge the BIA’s findings regarding his family planning

15   claims or the denial of sua sponte reopening, we address

16   only his arguments concerning changed country conditions.

17   See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545

18   n.7 (2d Cir. 2005).

19       Because Chen’s motion to reopen was untimely, he was

20   required to establish changed country conditions.     See

21   8 U.S.C. § 1229a(c)(7)(C)(ii).    He presented the agency with

22   evidence suggesting that religious activity was more


                                  2
 1   vigorously suppressed in some regions of China surrounding

 2   the Olympic Games.   However, the agency reasonably

 3   determined that this evidence did not establish a material

 4   change in conditions for Chen, because it showed that

 5   persecution varied region by region and did not show changes

 6   in Chen’s home province, Fujian.     See    Poradisova v.

 7   Gonzales, 420 F.3d 70, 78 (2d Cir. 2005).

 8         The agency also reasonably determined that Chen’s

 9   great-aunt’s letter, describing a raid on a house church and

10   the destruction of a church in Chen’s hometown, did not

11   establish a change in the persecution of Christians as Chen

12   provided no evidence about prior conditions in the town to

13   establish that these events constituted a material change

14   since his 2003 merits hearing.     See Matter of S-Y-G-, 24 I.

15   & N. Dec. 247, 253 (BIA 2007).

16       Chen argues that the BIA abused its discretion by

17   failing to draw a link between his evidence about his home

18   town and his wider evidence of an increase in the

19   suppression of Christians.   However, the BIA was not

20   required to draw any such inference.       See Siewe v. Gonzales,

21   480 F.3d 160, 167-68 (2d Cir. 2007).       Thus, because the BIA

22   reasonably concluded that Chen did not establish a change in


                                   3
 1   country conditions, it did not abuse its discretion by

 2   denying his motion to reopen as untimely.    See 8 U.S.C.

 3   § 1229a(c)(7)(C)(ii).

 4       For the foregoing reasons, the petition for review is

 5   DENIED.   As we have completed our review, any stay of

 6   removal that the Court previously granted in this petition

 7   is VACATED, and any pending motion for a stay of removal in

 8   this petition is DISMISSED as moot.    Any pending request for

 9   oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk
14
15




                                    4